DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	For applicant’s information, with respect to the amendment to the claims of May 4, 2021, the print was extremely light and it was difficult to make out the changes to the claims. Additionally, the print may have been too light for copying. It is requested and suggested that any future amendments be submitted with darker print to avoid these issues. 
Specification
	The specification is objected to for the following reasons. In applicant’s amendment of May 4, 2021, applicant amended the specification to insert “Background”, “Summary”, “Brief Description of the Drawings” and “Detailed Description” but, with respect to “Summary”, “Brief Description of the Drawings” and “Detailed Description”, apparently cited the incorrect paragraphs in which to insert these. Specifically, applicant apparently referenced the paragraphs of the original specification when what was presumably meant was to reference the paragraphs of the Substitute Specification. The amendment has been entered but will apparently have to be corrected. The paragraph for Background is apparently correct. The paragraph for Summary says to insert immediately before paragraph 0007 when what is presumably meant is immediately before paragraph 0006. The paragraph for Brief Description of the Drawings says immediately before paragraph 00047 when what is presumably meant is immediately before paragraph 0045. The paragraph for Detailed Description says to be presumably meant is immediately before paragraph 0053. 
Claim Objections
	Claims 1, 9 and 13 (and its respective dependent claims) are objected to for the following reasons. Since the intended meanings could be determined from what is otherwise set forth in the specification and figures, 112 rejections were not made but instead these lack of clarity issues are being set forth in the following claim objection. 
	With respect to claim 1, line 17, the claimed “in order to focus the lens on objects at different distances” should be corrected to state “in order to focus the lens system on objects at different distances” to provide additional clarity and consistency. 
	With respect to claims 9 and 13, the claimed “front lens group” lacks an antecedent basis. Since independent claim 1 is claiming the first lens group as the most object side lens group within the system, applicant is apparently using “front lens group” to mean “first lens group” however, consistency throughout the claims is required. It is suggested that applicant change “front lens group” to “first lens group” for consistency and to overcome this claim objection. 
Claim Rejections - 35 USC § 112
Claims 1, 9, 11-12, 14-16 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
central lens group is arranged in a stationary manner” is vague and indefinite. It is not clear if “central” is requiring that this be the most central lens group within the system or just the most central lens group of those being claimed. For purposes of examination, the assumed meaning is “as a lens group arranged in a stationary manner” and it is suggested that applicant delete “central” to provide clarity. 
	With respect to claim 1, line 14, the claimed “fifth back lens group” is vague and indefinite. It is not clear if “back” is requiring that this be the most rear side lens group within the system or just the most rear side lens group of those being claimed. For purposes of examination, the assumed meaning is “fifth lens group” and it is suggested that applicant delete “back” to provide clarity.
	With respect to claims 9, 11-12, 14-16, the claimed “central lens group”, “back lens group” and “rear lens group” are vague and indefinite. It is not clear if “central” means the most central lens group within the system or just the most central lens group of those being claimed. It is not clear if “back” and “rear” mean the most rear side lens group within the system or just the most rear side lens group of those being claimed. For the aforementioned reasons, the claims are vague and indefinite. For purposes of examination, “central lens group” is presumed to mean “third lens group” and “back lens group” and/or “rear lens group” is presumed to mean “fifth lens group”.  
	With further respect to claim 9, the second and third paragraphs, concerning the fifth lens group, it is not clear if the claimed “first lens element”, “second lens element”, “third lens element”, are intended to designate the order of these lenses (from the object side) or if “first”, “second”, “third” are merely for labeling with no order intended. If order 
Response to Arguments
	Applicant’s amendment has overcome all prior art rejections. Applicant’s arguments state that all of the 112 rejections have been overcome. However, applicants amendment of May 4, 2021 has either presented or not overcome the above 112 rejections and claim objections set forth above. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and based on the assumed meaning of the 112 rejections as set forth above).
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejections as set forth above). 
none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed lens system with a fixed focal length specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lens groups as claimed in order from the object side to the image side as claimed, the first, third and fifth lens groups as stationary, the second and fourth lens groups as displaceable for focusing, the third lens group containing a stationary iris diaphragm that is adjustable, the claimed focusing front group and focusing back group as movable jointly relative to one another and to the stationary lens groups in order to focus the lens system, the first lens group and the fifth lens group each having negative power, and further wherein the first lens group is the most object side lens group within the lens system and there are no intervening lens groups between the first lens group and the second lens group. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 7, 2021